
	

113 S2470 IS: New Mexico Drought Relief Act of 2014
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2470
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Udall of New Mexico (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for drought relief measures in the State of New Mexico, and for other purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  New Mexico Drought Relief Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Water acquisition program.
					Sec. 4. Water conservation.
					Sec. 5. Middle Rio Grande peak flow restoration.
					Sec. 6. National Academy of Sciences study.
					Sec. 7. Emergency funding.
					Sec. 8. Secure Water Act reauthorization.
					Sec. 9. Reclamation States Emergency Drought Relief Act reauthorization.
					Sec. 10. Rio Grande Pueblo irrigation infrastructure reauthorization.
					Sec. 11. Regional conservation partnership program.
					Sec. 12. Conservation reserve program.
					Sec. 13. Effect on State law.
				2.DefinitionsIn this Act:(1)BasinThe term Basin means each of—(A)the Upper Rio Grande Basin;(B)the Middle Rio Grande Basin;(C)the Lower Rio Grande Basin;(D)the Lower Pecos River Basin;(E)the Gila River Basin;(F)the Canadian River Basin;(G)the San Francisco River Basin; and(H)the San Juan River Basin.(2)DistrictThe term District means the Middle Rio Grande Conservancy District.(3)PuebloThe term Pueblo means each of the following pueblos in the State:(A)Cochiti.(B)Santo Domingo.(C)San Felipe.(D)Santa Ana.(E)Sandia.(F)Isleta.(4)SecretariesThe term Secretaries means—(A)the Administrator of the Environmental Protection Agency;(B)the Secretary of Commerce; and(C)the Secretary of the Interior.(5)SecretaryThe term Secretary means the Secretary of the Interior.(6)StateThe term State means the State of New Mexico.3.Water acquisition program(a)In generalThe Secretary, acting through the Commissioner of Reclamation, shall carry out in the Basins a
			 water acquisition program in coordination with the other appropriate
			 Federal agencies, State agencies, and non-Federal stakeholders, under
			 which the Secretary shall—(1)make acquisitions of water in the Basins; and(2)take any other actions that the Secretary determines would achieve the purposes of the water
			 acquisition program described in subsection (b).(b)PurposesThe purposes of the water acquisition program are—(1)to enhance stream flow to benefit fish and wildlife (including endangered species), water quality,
			 and river ecosystem restoration in the Basins; and(2)to enhance stewardship and conservation of working land, water, and watersheds in the Basins,
			 consistent with the purpose described in paragraph (1).(c)CoordinationTo assist in developing and administering the program, the Secretary may provide funds to a
			 federally established nonprofit entity with particular expertise in
			 western
			 water transactions.(d)District projectsSubject to State law, the Secretary  may develop programs to provide—(1)cost-share assistance to the District or agricultural producers and irrigators in the
			 District for making irrigation system improvements that increase system
			 efficiency;(2)for the use of agricultural leasing agreements to allow the District to provide
			 water for the purpose of providing benefits to species listed under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other river
			 ecosystem benefits; and(3)cost-share assistance to the District to implement
			 infrastructure or operational changes that will allow for effective
			 management of a leasing  program,	while maintaining adequate water
			 deliveries to other agricultural producers and irrigators.(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $30,000,000.4.Water conservation(a)In generalThe Secretary, in cooperation with the District and in consultation with the Pueblos, may provide
			 funding and technical assistance for the installation of metering and
			 measurement devices and the construction of check structures on irrigation
			 diversions, canals, laterals, ditches, and drains—(1)to ensure the conservation and efficient use of water within the District by reducing actual
			 consumptive use or not increasing the use of water; and(2)to improve the measurement and allocation of water acquired through the water acquisition program
			 established under section 3.(b)Rio Grande, San Acacia reach(1)In generalThe Secretary shall provide for development of a comprehensive plan for the San Acacia reach to
			 plan,
			 design, construct and prioritize projects that balance river maintenance,
			 water availability, use, and delivery, and ecosystem benefits, including—(A)planning, permitting, and construction of a pumping station at Bosque del Apache National Wildlife
			 Refuge for the purpose of more efficiently using water to provide—(i)a stable
			 supply for the Refuge; and(ii)additional water to the Rio Grande
			 for the benefit of the endangered silvery minnow and Southwestern willow
			 flycatcher;(B)planning, permitting, and construction of a channel realignment project near the Rio Grande
			 mile-83 for the purpose addressing channel aggradation while maintaining
			 floodplain connectivity;(C)planning, permitting, and construction of a controlled outlet for the low flow conveyance channel
			 to the Rio Grande between Fort Craig, New Mexico and Rio Grande mile-60
			 for the purpose of water use and delivery, enhancement
			 and
			 development of habitat areas, and possible creation of a single-channel
			 river ecosystem;(D)planning, permitting, and modification or possible removal of the San Acacia Diversion
			 Dam for purposes of reducing habitat fragmentation and securing fish
			 passage, including channel restoration as necessary, while ensuring
			 adequate water supplies for irrigators; and(E)development of a San Acacia reach study to identify additional projects and maintenance
			 activities with water use and delivery and ecosystem benefits and
			 prioritize
			 implementation of all projects and activities.(2)Public participationIn carrying out this subsection, the Secretary shall provide a process for public participation and
			 comment during plan development and alternative analysis.(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $18,000,000.5.Middle Rio Grande peak flow restoration(a)In generalDuring the 5-year period beginning on the date of enactment of this Act, the Secretary of the Army
			 shall continue the temporary deviation in the operation of Cochiti Lake
			 and Jemez Canyon Dam that was initiated in 2009 to evaluate the benefits
			 of a potential permanent reauthorization of the reservoirs.(b)GoalsThe deviation mandated under subsection (a) shall provide for the detention and release of native
			 Rio Grande water and San Juan-Chama Project water with the goals of—(1)restoring natural river processes to the Rio Grande, including a Spring peak flow to the Rio
			 Grande;(2)increasing the spawning and recruitment of endangered Rio Grande silvery minnows;(3)creating overbanking flows that are necessary—(A)to maintain a healthy bosque; and(B)to support habitat for the Southwestern willow flycatcher and other wildlife; and(4)maintaining channel capacity.(c)MonitoringThe Secretary of the Army, in cooperation with the Secretary and other members of the Middle Rio
			 Grande Endangered Species Collaborative Program, shall—(1)monitor the environmental effects, benefits, and results of the deviation mandated under this
			 section; and(2)compile any data necessary to evaluate the need for further amendment to the authorizations and
			 water control manuals for Cochiti Lake or Jemez Canyon Dam.(d)Consultation requiredBefore implementing the proposed deviation under this section, as required by
			 the applicable water control manuals, the Secretary of the Army shall
			 first obtain approval from—(1)Pueblo de
			 Cochiti regarding the effect of the deviation on the easement of Pueblo de
			 Cochiti;(2)Pueblo of Santa Ana; and(3)the Rio Grande Compact Commission.(e)ReportsThe Secretary of the Army shall prepare and submit to Congress—(1)for each year in which the deviation is being carried out under this section, annual reports that
			 describe the data compiled under subsection (c)(2); and(2)at the end of the period described in subsection (a), a final, cumulative report that summarizes
			 the data obtained during that period.6.National Academy of Sciences study(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Army and the
			 Secretary shall enter into an arrangement with the National Academy of
			 Sciences to carry out a study on water and reservoir management and
			 operation issues along the Rio Grande (including the Heron,  El
			 Vado, Abiquiu,
			 Cochiti, Jemez Canyon, Elephant Butte, and Caballo Dams and Reservoirs),
			 which shall include—(1)an evaluation of existing Rio Grande reservoir authorizations and legal requirements;(2)a summary of—(A)the physical-hydrologic understanding of existing Rio Grande reservoir operations; and(B)any potential constraints on the Rio Grande reservoir in light of climate change projections;(3)an identification of opportunities to optimize water management to benefit the Rio Grande
			 ecosystem, irrigators and municipal users, and to promote water
			 conservation through reauthorization of, reoperation of, or physical
			 improvements to the reservoirs;(4)an evaluation of the physical-hydrologic feasibility of the identified future reservoir management
			 scenarios;(5)an identification of water use, supply, and accounting impacts to other stakeholders in the State;(6)consideration of operations such as—(A)the storage of supplemental water acquired by and under the control of the Bureau of Reclamation;(B)the carryover storage of San Juan-Chama Project contract water and Pueblo Prior and Paramount
			 operation water;(C)changes in timing of water released to offset municipal pumping;(D)changes in the timing of storage and release of floodwaters;(E)the reduction of evaporative losses from reservoirs;(F)conservation of water resulting from irrigation operation changes;(G)the impacts of deliveries of New Mexico Rio Grande Compact water;(H)the impacts of management and operations on recreation and hydropower;(I)the impacts of management and operations on the Rio Grande ecosystem and the habitats that
			 support
			 species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.); and(J)any other factors the Academy determines to be necessary for purposes of fully evaluating
			 opportunities to achieve greater water conservation, drought resiliency,
			 and ecological health; and(7)recommendations for future management scenarios and measures that Congress should take to assist
			 the
			 agencies in establishing more flexible operating procedures to improve the
			 performance of reservoir operations in accommodating multiple purposes.(b)CosponsorsThe Secretary of the Army and the Secretary may solicit cosponsors for the study under subsection
			 (a), as appropriate, including State or private organizations.(c)Public availability of studyOn the date on which the National Academy of Sciences completes the study under this section, the
			 National Academy of Sciences shall make available to the public the
			 results of the study.(d)ReportNot later than 18 months after the date of enactment of this Act, the National Academy of Sciences
			 shall submit to the Secretary of the Army and the Secretary a report that
			 contains a summary of the results of the study conducted under this
			 section.(e)Due deferenceThe Secretary of the Army and the Secretary shall provide for due deference to the study and report
			 prepared under this section in water management activities undertaken by
			 the Secretary of the Army and the Secretary in the Rio Grande.7.Emergency funding(a)Financial assistance(1)In generalFinancial assistance may be made available under the Reclamation States Emergency Drought Relief
			 Act of 1991 (43 U.S.C. 2201 et seq.), title XII of the Food Security Act
			 of 1985 (16 U.S.C. 3801 et seq.), and any other applicable Federal law
			 (including regulations), to be divided among each applicable program at
			 the discretion of the Secretaries for eligible water projects to assist
			 the State and other Western States address drought-related impacts to
			 water supplies or any other immediate water-related crisis or conflict.(2)Additional availabilityFinancial assistance may be made available under this section to organizations and entities,
			 including tribal governments, that are engaged in collaborative processes
			 to restore the environment or are part of a basin-wide solution for
			 restoration.(b)Types of assistanceAssistance under subsection (a) shall include a range of projects, including—(1)the installation of pumps, temporary barriers, or operable gates for water diversion and fish
			 protection;(2)the installation of drought-relief groundwater wells for Indian tribes and in wildlife refuges and
			 other areas;(3)the acquisition or assistance in the acquisition of water from willing sellers to enhance stream
			 flow for the benefit of fish and wildlife (including endangered species),
			 water quality, river ecosystem restoration, and other beneficial purposes;(4)agricultural and urban conservation and efficiency projects providing multiple water supply
			 benefits;(5)exchanges with any water district willing to provide water to meet the emergency water needs of
			 other water districts in return for the delivery of equivalent quantities
			 of water later that year or in future years;(6)maintenance of cover crops to prevent public health impacts from severe dust storms;(7)emergency pumping projects for critical health and safety purposes;(8)activities to reduce water demand consistent with a comprehensive program for environmental
			 restoration and settlement of water rights claims;(9)the use of new or innovative on-farm water conservation technologies or methods that may—(A)assist in sustaining permanent crops in areas with severe water shortages; and(B)make water available for other beneficial uses;(10)activities that protect, restore, or enhance fish and wildlife habitat or otherwise improve
			 environmental conditions, including water quantity or quality concerns and
			 improved fish passage;(11)activities reducing or preventing groundwater depletion or promoting groundwater recharge;(12)technical assistance to improve existing irrigation practices to provide water supply benefits;(13)the investigation of, and pilot projects for, brackish water development and aquifer storage and
			 recovery;(14)the lining of irrigation ditches and canals to reduce water loss and improve efficiency;(15)assistance to municipal water management entities for water supply planning in preparation for and
			 in
			 response to dry, critically dry, and below normal water years,
			 including—(A)hydrological forecasting;(B)identification of alternative water supply sources; and(C)guidance on potential water transfer partners; and(16)any other assistance the Secretary determines to be necessary to increase available water supplies,
			 maintain the health of river ecosystems,
			 or mitigate drought impacts.8.Secure Water Act reauthorizationSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended—(1)in subsection (a)—(A)in paragraph (1)(H)—(i)in clause (i), by striking or after the semicolon at the end;(ii)in clause (ii), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(iii)to plan for or address the impacts of drought.; and(B)in paragraph (3)(E), by adding at the end the following:(v)Authority of commissionerThe Commissioner of Reclamation may, at the discretion of the Commissioner—(I)waive any cost-share requirements to address emergency drought situations;(II)prioritize projects based on the ability of the projects—(aa)to expeditiously yield multiple water supply benefits during periods of drought; or(bb)to prevent any other immediate water-related crisis or conflict; and(III)give priority to projects demonstrating innovative conservation tools or methods that balance
			 instream and out-of-stream water supply needs, including water
			 conservation and water marketing.; and(2)in subsection (e), by striking $200,000,000 and inserting $300,000,000.9.Reclamation States Emergency Drought Relief Act reauthorizationSection 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is
			 amended—(1)by striking $90,000,000 and inserting $190,000,000; and(2)by striking 2012 and inserting 2018.10.Rio Grande Pueblo irrigation infrastructure reauthorizationSection 9106 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1304)
			 is amended—(1)in subsection (c)(4), by striking 2 years after the date of enactment of this Act and inserting December 31, 2016; and(2)in subsection (g)(2)—(A)by striking $6,000,000 and inserting $12,000,000; and(B)by striking 2010 through 2019 and inserting 2015 through 2024.11.Regional conservation partnership programThe Secretary of Agriculture may allocate financial assistance made available under subtitle I of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3871 et seq.) to
			 establish special conservation initiatives at the local, State, or
			 regional level to assist producers in implementing eligible activities on
			 agricultural land in the western States for the purposes of—(1)mitigating the effects of drought on agricultural production and the environment;(2)improving water quality and quantity, including reducing groundwater depletion;(3)restoring, enhancing, and preserving fish and wildlife habitat; and(4)promoting innovative and collaborative conservation tools and approaches.12.Conservation reserve program(a)Conservation priority areasSection 1231(f) of the Food Security Act of 1985 (16 U.S.C. 3831(f)) is amended—(1)in paragraph (2), by striking or and all that follows through the period at the end and inserting , water quantity, or habitat impacts related to agricultural production activities.;(2)in paragraph (3), by striking or and all that follows through the period at the end and inserting , water quantity, or habitat impacts related to agricultural production activities.; and(3)in paragraph (4), by striking water quality and habitat benefits and inserting water quality, water quantity, and habitat benefits.(b)Special conservation reserve enhancement programSection 1234(g)(2)(B) of the Food Security Act of 1985 (16 U.S.C. 3834(g)(2)(B)) is amended by
			 inserting , including improving water conservation and drought mitigation before the period at the end.13.Effect on State law(a)In generalAn action taken by any of the  Secretaries or other entity under this Act or an amendment made by
			 this Act shall comply with applicable State laws
			 in effect on the date of enactment of this Act, including a law described
			 in subsection (b).(b)State lawNothing in this Act or an amendment made by this Act 
			 affects,  is intended to affect, or interferes with a law of the State 
			 relating to the control,
			 appropriation, use, or distribution of water, or any vested right acquired
			 under the law.
